 Case 2:19-cr-00090-JFB Document 36 Filed 06/03/19 Page 1 of 2 PageID #: 157

                                                                                    FILED
                                                                                    CLERK
BEFORE:     Joseph F. Bianco U.S.D.J
DATE:       6/3/2019    TIME: 11:00 a.m.      TIME IN COURT:     1 hr.      6/3/2019 1:51 pm
DOCKET #:   CR 19-090
CAPTION:    USA v. Ronald Derisi                                              U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF NEW YORK
                             CRIMINAL CAUSE FOR SENTENCING                    LONG ISLAND OFFICE
APPEARANCES:

Defense Counsel: Martin Geduldig                     Defendant:     Ronald Derisi
_X_ Present      Not Present                          X Present        Not Present
   CJA      Retained   X Federal Defenders              On Bond      X In Custody


Government: John Durham

Interpreter:

Court Reporter: Marie Foley              COURTROOM DEPUTY:     Michele Savona


 X    Case called.

 X    Counsel for parties present.

      Fatico Hearing held:

 X    Sentencing held.

 X    Statements of defendant and counsel heard.


IMPRISONMENT:

 X    The defendant is sentenced to: 18 months

 X    To be followed by 2 years of supervised release.

 X    Special conditions of supervised release are as follows:

     1. The defendant shall participate in a mental health treatment program
        approved by the U.S. Probation Department. The defendant shall
        contribute to the cost of services rendered or any psychotropic
        medications as prescribed, via copayment or full payment, in an amount
        to be determined by the Probation Department, based upon the
        defendant’s ability to pay and/or the availability of third-party
        payment.

     2. The defendant shall submit his person, property, house, residence,
        vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)),
        other electronic communications or data storage devices or media, or
        office, to a search conducted by a United States Probation Officer.
        Failure to submit to a search may be grounds for revocation of release.
        The defendant shall warn any other occupants that the premises may be
        subject to searches pursuant to this condition. An officer may conduct
        a search pursuant to this condition only when reasonable suspicion
        exists that the defendant has violated a condition of his supervision
        and that the areas to be searched contain evidence of this violation.
 Case 2:19-cr-00090-JFB Document 36 Filed 06/03/19 Page 2 of 2 PageID #: 158



        Any search must be conducted at a reasonable time and in a reasonable
        manner.

    As a special condition of supervised release if the defendant leaves the
country either voluntarily or involuntarily and reenters illegally, he/she
will be deemed a violator thereof.

 X     The defendant is remanded to the custody of the US Marshal.

      The defendant shall surrender ____________

     The court makes the following recommendation to the Bureau of Prisons:

PROBATION:

      The defendant is sentenced to: ____________________________________

      Special conditions of probation:

    During the term of probation, the court will not consider any travel
request except for work or family emergencies.

FINE, RESTITUTION & SPECIAL ASSESSMENT:

      The defendant is ordered to pay a fine in the sum of: $

      The fine is payable:

      The fine is waived based on the defendant=s inability to pay.

      Restitution is ordered:

 X    Special assessment in imposed in the sum of: $ 100.00.

 X    All open Counts are dismissed on the motion of the Government.

 X     The defendant is advised of his right to appeal.
